FULLER, Judge,
dissenting.
I respectfully dissent. At the time Appellant initiated the condemnation suit, Shell Pipe Line Company was a nonexistent entity. It was neither a Texas corporation nor foreign corporation, and therefore had no statutory authority to condemn and could not invoke the court’s jurisdiction. Gulf Refining Company v. A.F.G. Management 34 Limited, 605 S.W.2d 346, *853348 (Tex.Civ.App.—Houston [14th Dist.] 1980, writ ref'd n.r.e.).
The special commissioners’ power is limited to filing the award of fair compensation for the condemnation. Tex.Prop.Code Ann. sec. 21.014 (Vernon 1984). Special commissioners are powerless to decide whether the condemnor possesses the right to condemn in the first place. Amason v. Natural Gas Pipeline Company, 682 S.W.2d 240 (Tex.1984). Proceedings in eminent domain are special in character and there must be a showing by the condemnor of strict compliance with the statute authorizing the taking. Nothing is presumed in favor of the power of the commissioners to enter their award. City of Houston v. Kunze, 153 Tex. 42, 262 S.W.2d 947 (1953). Shell Pipe Line Company was not entitled under the statutes of the State of Texas to exercise the power of eminent domain and had no right to begin a condemnation suit by filing its petition. Tex.Prop.Code Ann. sec. 21.012 (Vernon 1984). The condemning court therefore never was conferred with jurisdiction over the land sought to be condemned.
The judgment of the trial court should be affirmed.